     Case 5:20-cr-00058-JGB Document 53 Filed 12/10/20 Page 1 of 2 Page ID #:383



 1   CHARLES D. SWIFT, TX SB# 24091964
     Pro Hac Vice counsel for Rafia Shareef
 2
     E-Mail: cswift@clcma.org
 3   Constitutional Law Center for Muslims in America (CLCMA)
     833 E. Arapaho Rd., Ste. 102
 4   Richardson, Texas 75081
     Telephone: 972.914.2507; Facsimile: 972.692.7454
 5

 6   Attorney for Defendant

 7

 8

 9
                                    UNITED STATES DISTRICT COURT
10
                                FOR THE CENTRAL DISTRICT OF CALIFORNIA
11

12
     UNITED STATES of AMERICA,                              Case No. 5:20-cr-00058-JGB
13

14
                                      Plaintiff,

15                         v.                               Sentencing Date: December 14, 2020

16   RAFIA SULTANA SHAREEF,                                 Hearing Time: 10:00 a.m.

17   aka “Rafia Farook,”
18                                    Defendant.
19

20
                                  MOTION TO CONTINUE SENTENCING
21

22          Comes now the defendant, Rafia Shareef, through counsel, and respectfully requests that the
23   Sentencing date on the above case, currently scheduled for Monday, December 14, 2020, at 10:00 a.m.,
24
     be rescheduled to January 28, 2021 at 10:00 a.m.
25
            Good cause exists for this extension. Ms. Shareef’s scheduled sentencing hearing on December
26

27   14, 2020 is precluded by the Chief Judge December 7, 2020, order canceling in-person hearings (except

28   for hearings on criminal duty matters) until after January 8, 2021. The earliest available date for all




                                                        1
     Case 5:20-cr-00058-JGB Document 53 Filed 12/10/20 Page 2 of 2 Page ID #:384



 1   parties is Thursday, January 28, 2021, at 10:00 a.m. Counsel has been advised that this date and time are
 2
     open for rescheduling by this Court.
 3
            I have spoken with AUSA Julius Nam who indicated the government does not oppose this
 4
     motion, and indicated they are also available on January 28, 2021 at 10:00 a.m.
 5

 6
            Respectfully Submitted this 10th day of December, 2020.
 7
                                                                                     s/ Charles D. Swift
 8                                                                                           Charles D. Swift
                                                                           Pro Hac Attorney for Rafia Shareef
 9
                                                            Constitutional Law Center for Muslims in America
10                                                                              833 E. Arapaho Rd, Suite 102
                                                                                       Richardson, TX 75081
11                                                                                     Phone: (972) 914-2507
                                                                                          Fax: (972) 692-7454
12

13

14                                    CERTIFICATE OF SERVICE
15
            I HEREBY CERTIFY that on this 10th day of December 2020, I electronically filed the foregoing
16
        with the Clerk of the Court using the CM/ECF system, which will send a notice of electronic filing
17

18      to all counsel of record.

19

20
                                                                                   s/ Charles D. Swift
21                                                                                          Charles D. Swift
                                                                          Pro Hac Attorney for Rafia Shareef
22

23

24

25

26

27

28




                                                        2
